Citation Nr: 0827409	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-28 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided at Manatee Memorial Hospital from 
October 23, 2002 to October 27, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from November 1987 to November 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2003 and August 2003 decisions by the Bay 
Pines, Florida Department of Veteran's Affairs (VA) Medical 
Center (MC).  The claim was previously before the Board in 
November 2006, at which time it was remanded for additional 
development.  

The Board notes that additional evidence was received into 
the record after the claim was certified to the Board, which 
has not been considered by the RO.  There was no waiver of RO 
consideration of the additional evidence.  However, inasmuch 
as the additional evidence is not germane to the issue on 
appeal, the veteran is not prejudiced by the Board's 
consideration of the appeal at this time.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  


FINDINGS OF FACT

1.  At the time of the October 2002 unauthorized medical 
services at issue, the veteran had service connection 
established for a left ankle disability, a right knee 
disability, bilateral great toe ingrown toenails, and post 
operative residuals of an anal fissure.

2.  The veteran was treated at Manatee Memorial Hospital from 
October 23, 2002 to October 27, 2002 for pelvic inflammatory 
disease (PID); she presented with complaints of pelvic and 
lower abdominal pain, nausea, and vomiting.
 
3.  The medical expenses incurred from October 23, 2002 to 
October 27, 2002 were neither incurred as a result of a 
medical emergency nor because a VA facility was not feasibly 
available.




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at Manatee Memorial 
Hospital from October 23, 2002 to October 27, 2002 have not 
been met.  38 U.S.C.A. §§  1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the duty to notify, the record reflects that 
the VA issued letters from the VAMC to the veteran in April 
2004 and March 2007.  The letters informed the veteran of 
what was necessary to substantiate her claim and of her and 
VA's respective duties for obtaining evidence.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  Because the 
VCAA notice in this case was not completed prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran was not completed prior to the first 
AOJ adjudication of the claim, the case was readjudicated 
thereafter, and a Supplemental Statement of the Case was 
provided to the veteran.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With regard to the duty to assist, the claims file contains 
the veteran's VA treatment records, records of private 
medical treatment from October 23, 2002 to October 27, 2002, 
and VA medical opinions.  Additionally, the claims file 
contains the veteran's statements in support of her claim.  
The Board has carefully reviewed such statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Analysis

The veteran asserts that she is entitled to reimbursement or 
payment by VA for the cost of unauthorized private medical 
treatment received at Manatee Memorial Hospital from October 
23, 2002 to October 27, 2002.  The record reflects that the 
veteran presented to such facility on October 23, 2002 with 
complaints of pelvic and lower abdominal pain, nausea, and 
vomiting.  However, the record does not establish and the 
veteran does not contend that that the treatment at the non-
VA facility was authorized.  Rather, she asserts that the 
treatment was incurred as a result of a medical emergency.

The veteran could be entitled to payment or reimbursement of 
unauthorized medical expenses under the provisions of 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Under these 
provisions, the VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
veteran in need of such care or services: (1) For an 
adjudicated service- connected disability; (2) For 
nonservice-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. Ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.
All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

After having reviewed the evidence of record, the Board finds 
that the veteran is not eligible for payment or reimbursement 
under the provision s of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120 for the expenses incurred at Manatee Memorial 
Hospital from October 23, 2002 to October 27, 2002 because 
she has not satisfied all of the three necessary criteria 
listed therein.  In this regard, the record demonstrates that 
veteran was admitted to Manatee Memorial Hospital for IV 
antibiotic treatment and treatment for dehydration for pelvic 
inflammatory disease, which had not been responsive to 
outpatient therapy.

However, the objective evidence of record does not 
demonstrate that such private hospital treatment was 
performed for a service-connected disability.  The record 
demonstrates that at the time that unauthorized medical 
services were rendered in October 2002, the veteran was 
service-connected for a left ankle sprain (10 percent 
disabling), a right knee disability (10 percent disabling), 
post operative residuals of an anal fissure (noncompensable), 
and bilateral great toe ingrown toenails (noncompensable).  
Significantly, the record does not reflect that at the time 
of the October 2002 treatment, or any other time, that 
service connection was in effect for PID.  Moreover, there is 
no evidence that the veteran's PID was either associated 
with, or aggravated by any adjudicated service-connected 
disability.  In short, the first criterion for payment or 
reimbursement of unauthorized medical expenses under 
38 U.S.C.A. § 1728 has not been met and the appellant is not 
entitled to payment or reimbursement under such provisions.

The veteran could also be entitled to payment or 
reimbursement of unauthorized medical expenses under the 
provisions of 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2007) (The Veterans Millennium Health Care 
and Benefits Act).  Under these provisions, payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities may be authorized.  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106- 177.  The provisions 
of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the veteran 
has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of that 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).
In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2007).

In this case, the Board finds that the veteran has not met 
the necessary requirements to qualify under the provision of 
the Veteran's Millennium Health Care and Benefits Act.  In 
this regard, the record establishes that the veteran was 
enrolled in the VA healthcare system, she was financially 
liable to the Manatee Memorial Hospital for her treatment, 
and she submitted her claim within 90 days of her discharge 
from Manatee Memorial Hospital.  

The Board is unable to ascertain from the record if the 
veteran had received medical services from VA within the 24-
month period preceding or if the veteran had no coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for her treatment.  Significantly, an 
Inpatient Statement of Account from Manatee Memorial Hospital 
demonstrates that entries dated on October 30, 2002 and 
November 15, 2002 reflect that Medicaid was pending in the 
amount of $8,386.99.  However, an entry dated on March 18, 
2003 reflects that Champus VA was billed in the amount of 
$8,386.99.   However, even if , for arguendo, the Board finds 
that the veteran had received medical services from VA within 
the 24-month period preceding the furnishing of her treatment 
and had no coverage under a health-plan contract for payment 
or reimbursement, in whole or in part, for her treatment, the 
veteran's claim still fails for the reasons provided below. 

The record does not demonstrate that the medical services 
performed between October 23, 2002 to October 27, 2002 were 
performed for a condition of such a nature that a prudent 
layperson would have reasonably expected the delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  In this regard, the veteran, during her July 2006 
Travel Board hearing, testified that prior to going to 
Manatee Memorial Hospital on October 23, 2002, she had driven 
herself to the same facility a few days prior after 
experiencing severe back and abdominal pain.  According to 
the veteran, the emergency room physicians gave her pain 
medication via a shot and referred her to a private 
gynecologist, with whom she had an appointment three days 
following.  However, the veteran testified that the day after 
going to the emergency room the medication was not working 
and that she called the gynecologist, who recommended that 
she come in prior to her scheduled appointment date.  
According to the veteran, the gynecologist, who she saw on 
October 23rd, recommended another medication, which was 
really expensive, but that she could not afford such 
medication.  Thereafter, the veteran indicated that she told 
the gynecologist that she had an appointment with her VA 
doctor in the VA clinic in about three or four days, but that 
the physician told her that she did not have that kind of 
time and as a result admitted her to the hospital on the same 
day.  (Transcript (T.) at page (pg.) 3-10).  

An October 2002 Manatee Memorial Hospital Discharge Summary 
indeed reflects that Dr. C. D. C., the veteran's 
gynecologist, indicated that the veteran was initially 
treated on October 21, 2002 at the Manatee Memorial Emergency 
Room and diagnosed with pelvic inflammatory disease.  
According the physician the veteran followed up in her office 
on October 23, 2002 and noted that her discomfort, nausea, 
and vomiting, and symptoms of PID had significantly worsened 
in the two days since her initial treatment.  It was 
indicated that the veteran stated that she did not intend to 
fill any additional prescriptions for oral antibiotics due to 
a lack of available funds.  It was noted that it was on this 
basis that a change to another oral antibiotic was deemed not 
to be an option.  As a result, the appellant was admitted for 
IV antibiotic treatment and treatment for dehydration for PID 
that had not been responsive to outpatient therapy.

The standard to be applied under § 1725 as to a determination 
of whether an emergency situation existed is a subjective and 
not objective standard.  Specifically, the Board must 
consider whether the appellant, as a prudent layperson, would 
have reasonably expected that a delay in seeking immediate 
medical attention would have been hazardous to her life or 
health.  The Board finds that the evidence, including as 
outlined above, does not support a conclusion that the 
appellant believed that an emergency situation existed on 
October 23, 2002.  She had been informed by her gynecologist 
that a change in oral antibiotic medication was an option.  
However, she rejected that option in lieu of admission for IV 
antibiotic treatment.  When given the option by a clinical 
physician to continue oral antibiotic medication, it may not 
be concluded that, as a prudent lay person, she reasonably 
expected that other than provision of immediate inpatient 
medical services would be hazardous to her life or health.  
Further, as noted by a VA physician in March 2007, the "vet 
did not go to ER @ time of admission.  She was following up 
from an ER visit 10/21/02 w/ private GYN MD who directly 
admitted her to MAMH b/c veteran  refused further out pt. 
tx."

The Board recognizes that, in an April 2004 statement, Dr. F. 
W., M.D., a VA physician, questioned whether the veteran's 
hospitalization was necessary and ultimately found that it 
was nonemergent.  Significantly, Dr. F. W., indicated that, 
"noting multiple day lag between emergency room visit and 
evaluation; noting that veteran was offered option of other 
outpatient treatment (other oral antibiotics) which she 
refused, raising issue of whether hospitalization was even 
necessary; noting absence of leukocytosis or fever; review 
finds that hospitalization was nonemergent."  

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the October 23, 2002 to October 27, 2007 
treatment at Manatee Memorial Hospital was not the result of 
an emergent situation.

The Board also concludes that the record does not demonstrate 
that a VA facility was not feasibly available and that an 
attempt to use such beforehand would not have been considered 
reasonable by a prudent layperson.  Feasibly available is not 
defined in the relevant statute or regulation.  38 U.S.C.A. § 
1728; 38 C.F.R. § 17.120.  However, the provisions of 38 
C.F.R. § 17.53, which are also applicable, state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52, 17.53.  For example, a VA facility would not be 
feasibly available if there were evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center. 38 
C.F.R. § 17.1002(c).
 
In this regard, the Board observes that the veteran testified 
that the Bay Pines VA Medical Center was an hour and a half 
away from her home. (Transcript (T.) at page (pg.) 12.)  The 
Board finds that there is no evidence that a VA facility was 
not available to provide medical treatment.  In this regard, 
in an April 2004 statement, Dr. F. W., stated that, "the Bay 
Pines VAMC in St. Petersburg, Florida has gynecologists and 
Infectious Disease specialists on staff and was certainly 
capable of administering intravenous antibiotics...[and that] 
VA facilities were feasibly available to the veteran, had she 
desired to utilize them."  Likewise, in March 2007, Dr. R. 
stated that a VA facility was available to treat the 
veteran's symptoms, which had started at least two days 
prior.

In conclusion, although the Board is sympathetic to the 
veteran's contentions concerning the circumstances 
surrounding her treatment at Manatee Memorial Hospital from 
October 23, 2002 to October 27, 2002, it cannot grant her 
claim unless the facts of the case meet all of the 
requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1000-1008 (2007), which this claim does not.  Thus, as 
the veteran's claim has failed to meet the necessary 
requirements under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§ 17.1000-1008 (2006), the claim must be denied. 





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Manatee Memorial Hospital from 
October 23, 2002 to October 27, 2002, is denied.



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


